Title: Jared Sparks to James Madison, 5 May 1830
From: Sparks, Jared
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                May 5th. 1830
                            
                        
                        
                        I take the liberty to forward to you a recent number of the N. A. Review, which contains an article (p. 454)
                            written by me respecting early revolutionary matters, in which you may possibly find some things to interest you, should
                            you ever have leisure to look into it.
                        Since my return I have conversed with Mr Adams concerning Charles Pinckney’s draft of a constitution. He says
                            it was furnished by Mr Pinckney, and that he has never been able to hear of another copy. It was accompanied by a long
                            letter (written in 1819) now in the Department of State, in which Mr Pinckney claims to himself great merit for the part
                            he took in framing the constitution. A copy of this letter may doubtless be procured from Mr Brent, should you desire to
                            see it. Mr Adams mentioned the draft once to Mr Rufus King, who said he remembered such a draft, but that it went to a
                            committee with other papers, and was never heard of afterwards. Mr King’s views of the subject, as far as I could collect
                            them from Mr Adams, were precisely such as you expressed.
                        I reflect with unmingled pleasure on my visit to Montpellier. I only fear, that my inquisitiveness and
                            paper-searching propensity were too troublesome to you.
                        Please to present my best regards to Mrs Madison, and accept the assurances of the profound respect with
                            which, I am, sir, your much obliged & most obt. sert.
                        
                        
                            
                                Jared Sparks
                            
                        
                    